Title: To Thomas Jefferson from William Carmichael, 24 January 1791
From: Carmichael, William
To: Jefferson, Thomas



Sir
Madrid 24 January 1791

Colonel Humphreys delivered to me your Letter of the 6th of August on the 18th of the last month; Nothing could equal my astonishment in finding that I have been employing my time in a situation that has been for many years and is agreable so little to my own Credit or to the Satisfaction of my Country.
The only method which I could take in the Moment was to Show to a Man who justly merits the Confidence placed in him, the pains I had taken for Information and how improbable it was that I should spend my time and even my own fortune to procure Intelligence without transmitting the Materials which I obtained with great difficulty and Considerable expence that at least proove my zeal tho’ perhaps not my Talents.
The next Object will be to forward Copies of all the Dispatches which I find by your Letter have not reached the Department. I cannot account for the detention of my Letters: I know that I have had powerful Enemies here who from personal motives have in many Instances endeavoured to Injure me.
I discovered that a Servant who had lived with me more than six years had received Money to a considerable Amount from one of these Persons The Ct. Cabarrus. He has paid and is paying dearly the Suborning my Domestics yet more from his own Imprudence than my Efforts.
On the 26th of February I gave an accompt of a friendly conversation which I had with the Ct. de Florida Blanca on that Subject which terminated to our mutual Satisfaction.
The President will have probably communicated to you the Letter I had the honor to write him on the first notice of his nomination: Least that Letter should not have met with better fortune than so many others have done, I inclose a Copy as Also of one I wrote from Aranguez on being advised by you that he had been pleased to continue me in my present Employment.
You will see that I have no Interested motive to Influence my Conduct; I say with Truth that I have now to begin life (so far as the Expression may be applied to Independance and Domestic Ease) and I thought I could have done it with pleasure untill I received your Letters by Colonel Humphreys.
I Announced to the Department of foreign Affairs the time and Manner in which I received the Cyphers sent me. Colonel Humphreys has seen by the Covers of those Cyphers and by Certificates  I took from Persons who were present or who delivered them, that it would have been highly imprudent in me to have made use of them. If they have ever been employed No Letter in Cypher has ever reached me.
I sent duplicates of these Certificates Immediately to the Department and I find that by the List which you sent me of letters received that those have not come to hand.
You will pardon this detail. It is necessary for my own tranquillity which has suffered more than I can Express for several years past and more particularly since I have received your last letter. If my Letters since the 26th of February have reached you, you will be convinced that no one here in the Diplomatic line was so early or better Informed than I have been with respect to the apparent Rupture between this Country and Great Britain. I knew how it would end, because I knew that measures begun in Folly would terminate in Humiliation and that Humiliation may lead to something more.
Something however might have been done in a Moment of projects and apprehension had not a certain negotiation carried on our part at London transpired and which I think was known here rather from British Policy than from the vigilance of the Marquis del Campo. Entirely unaquainted with this Maneuvre altho’ in Correspondence with the Person Employed, I was suspected to be in the Secret. This Suspicion banished Confidence, which returns by slow degrees. This Circumstance induced me to drop entirely my Correspondence with G[ouverneur] M[orris]. To Continue it would have done harm and certainly could do no good.
I have seen Extracts of the Presidents Letter communicated to the Duke of Leeds perhaps mutilated or forged to serve here the views of the British Cabinet: I do not yet dispair of Obtaining Copies of those Letters thro the same Channel that I procured the first accompt of the demands of G. B. and the Signature of the late Convention.
You will easily conceive that I must now discretionally obey (from the Change of circumstances) the Latter part of the Instructions given me; But Sir the opportunities of seeing the Minister in the Character I hold are so rare, that there is little room for Insinuation. However Active, However punctual I may be, I must wait untill Every Ambassador, every Minister, even if there was one from the Republic of Ragusa have had their Audience before I can Obtain mine. You will see by the inclosed paper No. 1 the Conversation I have had with the Minister.—I have endeavored  Indirectly to suggest Ideas of the Necessity of a Speedy determination in this Government to Adopt the Measures pointed out by your Last Letters. These Suggestions have been Made to persons who have Now and probably will have in future much Influence in this Cabinet If the Queen lives. I shall communicate to you the Effects which my Representations may produce and with Colonel Humphreys Advice and approbation If occasion offers and Circumstances permit I shall decidedly press the business.
This Government is weak, The Ministry is in a ticklish Situation, The Queen Governs and Governs with caprice, The People begin to dispute Their Sovereigns and altho’ they have no cheifs to look up to the dissatisfaction is general.
As I have participated to Colonel Humphreys my Ideas and many Ancedotes relative to the actual Situation of Affairs here, I am persuaded he will not fail to communicate to the President or yourself what may be deficient in the Letters I leave for his Inspection.
There is probably something in Agitation here with respect to the Affairs of the North. I shall endeavour to developpe that business. Here they hold themselves in readiness to arm. The Object is doubtful and unnacountable. It is a mixture of haughtiness and timidity. In fact after having blundered into humiliation abroad They wish to Appear respectable at Home. This is an Observation made to me by the Ct. de Camponanes Governor of the Council of Castille, who is with those he can Influence decidedly of opinion that it is the Interest of his Country to form Liberal and lasting Connections with the United States.
I have had the honor in the Course of this Month to write you on our Affairs with Morrocco; with Algiers as I have sent Duplicates of My Letters I flatter Myself they will be received. Relying on the good opinion of me that you have been pleased to express on Many occasions I intreat you to engage the President to permit me to return to my native Country. I shall send you My Accompts as soon as I can put them in order.—I have the honor to be with the greatest Respect Sir Your Most Obedt. and Most Humble sert,

Wm. Carmichael

